                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 JORDAN BERG,

                             Plaintiff,
        v.
                                                                 OPINION and ORDER
 COII BABCOCK, CAPT. BELOUNGY,
                                                                      18-cv-842-jdp
 CAPT. RALPF, LT. BENSON,
 and SGT. D. KIM,

                             Defendants.


       Plaintiff Jordan Berg, appearing pro se, is incarcerated at New Lisbon Correctional

Institution (NLCI). I granted him leave to proceed on First Amendment retaliation claims

against five defendants based on his allegation that they punished him for engaging in First

Amendment-protected activity. See Dkt. 18, at 8–10. I denied him leave to proceed on claims

against five other defendants because Berg failed to state claims against them. See id. at 5–7.

Berg has now filed a motion asking me to reconsider my decision to dismiss Deputy Warden

Tim Thomas from the case. Dkt. 22.

       In my original order, I explained that supervisory officials such as Tim Thomas may not

be held liable for the actions of others under § 1983 unless they “had some personal

involvement in the constitutional deprivation, essentially directing or consenting to the

challenged conduct.” Doyle v. Camelot Care Ctrs., Inc., 305 F.3d 603, 615 (7th Cir. 2002).

Because Berg did not allege that Thomas was personally involved in or even knew about the

events underlying his claims, I dismissed him as a defendant.

       In his motion for reconsideration, Berg contends that:

              Thomas was aware that staff routine[]ly hid their Identification
              Badges + Retaliated against inmate Berg by NOT dismissing the
              Conduct Report with regard to ID’s. Therefore Thomas condoned
              the staff violations as well as approved the retaliatory acts of
              upgrading conduct reports with more time when Berg contested
              the Conduct Report to the appropriate staff. Thomas should’ve
              dismissed Berg[’]s Conduct Report in the face of Berg using his
              1st Amendment Right to ask about the ID tags.

              Defendant Thomas was also written by the Plaintiff yet Thomas
              never addressed the issue with the staff in question.

Dkt. 22, at 1–2. In other words, Berg alleges that Thomas was personally involved in the

challenged conduct because he failed to undo the retaliation by dismissing the conduct report

or disciplining the offending NLCI employees.

       These new allegations are still not sufficient to state a claim against Thomas. As I

explained in the screening order, “only persons who cause or participate in the violations” can

be held liable under § 1983. George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007). By the time

Thomas reviewed Berg’s conduct report, the allegedly retaliatory acts at issue—the initial

issuance of the conduct report and the subsequent addition of two more days of room

confinement—were completed. Thomas’s involvement in these events was limited to reviewing

them after the fact, which is not a basis for liability. See id. at 609–10 (“A guard who stands

and watches while another guard beats a prisoner violates the Constitution; a guard who rejects

an administrative complaint about a completed act of misconduct does not.”). Berg does not

state a claim against Thomas, so his motion for reconsideration is denied.




                                              2
                                      ORDER

     IT IS ORDERED that Plaintiff Jordan Berg’s motion for reconsideration, Dkt. 22, is

DENIED.

     Entered July 15, 2019.

                                       BY THE COURT:

                                       /s/
                                       ________________________________________
                                       JAMES D. PETERSON
                                       District Judge




                                         3
